Citation Nr: 0121527	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  90-50 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for carcinoma of the right 
lung and chronic obstructive pulmonary disease (COPD), as 
residuals of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1956 to 
April 1959.   

The appellant's claim for entitlement to service connection 
for residuals of exposure to asbestos has been reviewed by 
the Board of Veteran's Appeals (Board) twice previously.  In 
October 1991, the Board remanded the claim for evidentiary 
development.  By decision of October 1995, the Board denied 
service connection for asbestosis.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals (hereinafter, "the Court")). In a February 
1998 Memorandum Decision, the Court vacated the Board's 
October 1995 decision, and remanded the case to the Board for 
appropriate action consistent with the Court's decision.  A 
copy of the Court's decision has been placed in the claims 
file.

In order to comply with the Court's decision, in November 
1998, the Board remanded this case to the Department of 
Veterans Affairs (VA) Regional Office (RO) for additional 
development consistent with the Court's decision.  However, 
as reflected below, the RO failed to comply with all 
development requested by the Board. As a result, it is again 
necessary to return this case to the RO in order to ensure 
that the appellant's right to due process is preserved.

Additionally, in the November 1998 Board decision, the Board 
stated that it was of the opinion that the newly-filed 1998 
claim for entitlement to service connection for lung disease 
related to smoking was inextricably intertwined with the 
appeal pending before the Board.  The Board noted that 
because the appellant's asbestos claim and his smoking claim 
were factually and legally inextricably intertwined, the RO 
was to adjudicate the newly-filed claim before the Board 
could review both claims.  Thus, the Board remanded the 
smoking claim and directed the RO to take appropriate 
adjudicative action and provide the appellant and his 
representative notice of the determination and the right to 
appeal.  If a timely notice of disagreement was filed, the 
appellant and his representative were to be furnished with a 
statement of the case and given time to respond thereto.  

In an August 1999 rating action, the RO denied the 
appellant's claim of entitlement to service connection for 
carcinoma of the right lung and chronic obstructive pulmonary 
disease, secondary to tobacco use in service or nicotine 
dependence acquired during service.  The appellant was 
provided notice of the decision and his appellate rights.  
There is no indication from the information of record that he 
filed a notice of disagreement.  Accordingly, this issue is 
not before the Board for appellate consideration.


REMAND

In its November 1998 remand of this appeal, the Board pointed 
out that the Court, by way of its February 1998 Memorandum 
Decision, had summarized the evidence of record pertaining to 
the appellant's lung disease and discussed the Board's 
responsibility to assign probative weight to all pieces of 
relevant evidence and provide an explanation which would 
permit effective judicial review of the Board's decision.  
The Court then concluded that the Board had not supported its 
October 1995 denial of the appellant's claim with an 
explanation of reasons and bases adequate to permit effective 
judicial review, vacated the decision, and remanded it.  

In the November 1998 remand, the Board stated that according 
to a January 1994 VA examination report, a VA examiner 
commented that if the results of testing such as a CT scan 
were not conclusive as to the etiology of the appellant's 
lung disease, an open lung biopsy would provide such 
conclusive evidence.  A review of the Board's October 1995 
decision revealed that although the appellant had indicated 
his willingness to undergo such a biopsy, that procedure was 
not performed due to the risk involved, and the Board was 
left in the position of relying upon the next-best evidence 
of record to reach a determination on the appellant's claim.  
However, the Board noted that since the October 1995 
decision, the evidentiary picture had changed dramatically.  
According to the Board, the appellant had undergone major 
surgery involving the removal of a portion of his right lung.  
That portion was subjected to pathology testing and reports 
reflecting that testing were of record.  The Board noted that 
it was reasonable to assume that the pathology reports and/or 
the pathology slides themselves would provide information 
similar to that which would be expected from a biopsy sample.  

In light of the above, the Board remanded this case and 
requested that the RO obtain the names and address of all 
medical care providers, both private and VA, who had treated 
the appellant for lung disease since October 1995, and after 
securing the necessary releases, the RO was to obtain those 
records not already contained in the file for inclusion in 
the appellant's claims file.  Thereafter, the appellant's 
claims file, along with the newly-obtained records, were to 
be forwarded to a VA pathologist.  It was requested that the 
pathologist provide an opinion regarding whether the medical 
evidence of record, including the pathology reports 
reflecting the tissue slides obtained in conjunction with the 
appellant's May 1996 right lower lobectomy, indicated the 
presence of any asbestosis or asbestos-related lung disease.  
If the pathologist deemed that the actual tissue slides were 
necessary or could be helpful to reach an informed opinion, 
the slides were to be obtained for review, with the 
appellant's consent, if necessary.  In addition, if the 
pathologist deemed that a clinical examination of the 
appellant was necessary for any reason, such an examination 
was to be scheduled with an appropriate specialist and the 
report of the examination along with the results of any tests 
requested made available to the pathologist.  

As per the Board's November 1998 remand, in July 1999, the 
appellant underwent a VA examination.  At that time, the 
examiner, M. McCall, concluded that the appellant's chest x-
rays, CT scans, and pathology report of lung washings were 
not consistent with a pattern of asbestosis.  However, the 
Board notes that Mr. McCall has a Master of Public Health 
(M.P.H) and is not a pathologist.  In addition, there is no 
evidence of record showing that a pathologist has ever 
reviewed the appellant's claims file or provided an opinion 
regarding whether the medical evidence of record, including 
the pathology reports reflecting the tissue slides obtained 
in conjunction with the appellant's May 1996 right lower 
lobectomy, indicated the presence of any asbestosis or 
asbestos-related lung disease.  Therefore, in light of the 
above, it is the Board's determination that the RO has not 
complied with the instructions from the November 1998 remand.  
The Board observes that it is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board and 
the RO with remand directives is neither optional nor 
discretionary. Where the remand of the Board or the Court are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted. In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §  3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names and addresses 
of all medical care providers, both 
private and VA, who have treated him for 
any lung disease since October 1995.  With 
any necessary authorization from the 
appellant, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response to 
this request, which have not been 
previously secured.  The RO should also 
inform the appellant of any records it has 
been unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A (b)(2). 

3.  Thereafter, the appellant's claims 
files, along with the newly-obtained 
records, should be forwarded to a VA 
pathologist.  The pathologist should 
provide an opinion regarding whether the 
medical evidence of record, to 
specifically include the pathology reports 
reflecting the tissue slides obtained in 
conjunction with the appellant's May 1996 
right lower lobectomy, indicates the 
presence of any asbestosis or asbestos-
related lung disease.  If the pathologist 
deems that the actual tissue slides are 
necessary or would be helpful to reach an 
informed opinion, the slides should be 
obtained for review, with the appellant's 
consent, if necessary.  The complete 
rational for the conclusion reached should 
be fully explained.  If the pathologist 
deems that a clinical examination of the 
appellant is necessary for any reason, 
such an examination should be scheduled 
with an appropriate specialist and the 
report of the examination, along with the 
results of any tests requested, made 
available to the pathologist.  All reports 
should then be included in the appellant's 
claims file.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
pathologist's report and examination 
report, if an examination was conducted.  
If the report(s) is (are) not in complete 
compliance with the instructions provided 
above, appropriate action should be taken.  
See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




